DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the different information processing apparatus”

in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the computer readable non-transitory storage medium and server coupled to the information processing terminal (Specification, Fig. 7; Para 67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jumin Chi et al., US 2018/0136465 A1, and further in view of Victor Ng-Thow-Hing et al., US 2013/0293582 A1.



Independent claim 1, Chi discloses a computer-readable non-transitory storage medium storing a program for causing an information processing device to execute: 

a step of acquiring position information indicating a position of the information processing device (i.e. detect user device location – Para 65); 

a step of transmitting the position information to an information processing apparatus (i.e. communicate location information to server – Para 142); 

a step of receiving display data related to one or more products which is associated with the position information from the information processing apparatus (i.e. server provides specific object information for objects located near the user device – Para 120-122, 142). 


Ng-Thow-Hing discloses 

a step of acquiring a first region which satisfies a predetermined condition related to safety of a user, the first region being a region in an image taken by an image pickup unit (i.e. visual information from captured images – Para 61 – are processed to extract environment features including features matching criteria such as collision - Para 55-57 – some features are used as reference surfaces to display graphic elements – Para 72); and 




It would have been obvious at the effective date of invention to combine Ng-Thow-Hing 
step of acquiring a first region which satisfies a predetermined condition related to safety of a user, the first region being a region in an image taken by an image pickup unit; and a step of outputting the display data related to the one or more products to the acquired first region in a real space corresponding to the image or the image with the method of Chi because each displays data of objects having a position corresponding to  a user’s position, which provides improved visualization of data in association with the user’s location (Ng-Thow-Hing, Para 73).






Claim 2, Chi discloses displaying data arranged on images of a storefront (Fig. 3A).



It would have been obvious at the effective date of invention to combine Ng-Thow-Hing step of outputting comprises outputting the display data related to the one or more products such that the display data is arranged on a boundary of the first region with the method of Chi because each displays data related to products on surfaces adjacent to a roadway, where a user is positioned, which provides improved visualization of data displayed relative to associated image content (Ng-Thow-Hing, Para 73).



Claim 3, Chi discloses the computer-readable non-transitory storage medium according to claim 1, wherein the program causes the information processing device to further execute: 

a step of accepting selection of the one or more products from the user (i.e. receiving user input selecting an object – Para 132, 180; Fig. 3A, 6); and 





Claim 4, Chi discloses the computer-readable non-transitory storage medium according to claim 1, wherein the program causes the information processing device to further execute a step of receiving display data related to a user as a manager of a first product which is included in the one or more products from the information processing apparatus or a different information processing apparatus (i.e. acquire product data from locations visited by user device – Para 142), and 122871-5014-US35the step of outputting comprises outputting the received display data related to the user as the manager in association with display data related to the first product (i.e. display product data to enable the user to re-experience locations/products – Para 123, 124).  



Claim 5, Chi discloses tracking user head/gaze in the direction of a specific object to display additional information for the object (Fig. 3B; Para 136, 138; Fig. 3D “100, 343, 344”; Para 148, 149; Fig. 9; Para 213, 214).



It would have been obvious at the effective date of invention to combine Ng-Thow-Hing’s step of acquiring pathway information indicating a pathway, by which the user moves, from the information processing apparatus or the different information processing apparatus, and the step of outputting comprises outputting the product data related to the one or more products along the pathway indicated by the pathway information with the method of Chi because each tracks user movement, which Ng-Thow-Hing improves upon by tracking change in user location along a path to provide the advantage of displaying graphic elements corresponding to current features within the user’s field of view (Ng-Thow-Hing, Para 73).




Claim 6, Chi discloses the computer-readable non-transitory storage medium according to claim 1, wherein the step of receiving comprises further receiving attribute data of the one or more products from the information processing apparatus (i.e. external server that provides object/product related data – Para 142), and 

the step of outputting comprises outputting attribute data of a product corresponding to first display data included in the display data of the one or more products when the information processing device moves in a direction toward the first display data (i.e. when tracked user head/gaze is in the direction of the specific object additional information for the object is displayed – Fig. 3B; Para 136, 138; Fig. 3D “100, 343, 344”; Para 148, 149; Fig. 9; Para 213, 214).  




Claim 7, Chi discloses the computer-readable non-transitory storage medium according to claim 1, wherein the display data includes at least one of image data of a product (i.e. display of a specific object, where the object is a product – Fig. 3A, 6, 7A), three-dimensional model data of the product (i.e. a 3D image of the product can be displayed – Para 141), and discount information of the product (i.e. information, such as price, related to the specific object can be displayed – Para 120, 217).



Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Independent claim 9, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619